[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                      FILED
                                                                     U.S. COURT OF APPEALS
                                       No. 10-11096                    ELEVENTH CIRCUIT
                                   Non-Argument Calendar                 OCTOBER 14, 2010
                                 ________________________                   JOHN LEY
                                                                             CLERK
                              D.C. Docket No. 0:09-cv-61749-JIC

DERRICK DEVON GRIFFIN,

lllllllllllllllllllll                                                   Plaintiff - Appellant,

                                            versus

JEFFREY R. LEVENSON,
ALFRED J. HOROWITZ,
MICHAEL J. SATZ,
JOEL SILVERSHEIN,
AL LAMBERTI, et al.,

                                                     llllllllllllllllllllDefendants - Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (October 14, 2010)

Before BARKETT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Derrick Devon Griffin, a Florida prisoner, appeals the district court’s sua

sponte dismissal of his 42 U.S.C. § 1983 claim, alleging that the defendants acted

without authority during his Florida criminal prosecution. The court dismissed

Griffin’s complaint for failure to state a claim on which relief may be granted

under 28 U.S.C. § 1915(e)(2)(B)(ii), after finding that Griffin’s § 1983 action

should have been brought as a habeas petition.

      When a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500, 93

S.Ct. 1827, 1841, 36 L.Ed.2d 439 (1973). “When a state prisoner seeks damages

in a § 1983 suit, the district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence; if it

would, the complaint must be dismissed unless the plaintiff can demonstrate that

the conviction or sentence has already been invalidated.” Heck v. Humphrey, 512

U.S. 477, 487, 114 S.Ct. 2364, 2372, 129 L.Ed.2d 383 (1994).

      Griffin fails to show that his § 1983 does not challenge the validity of his

conviction and sentence. If the district court had found in favor of Griffin, then

his conviction would have been invalidated. The district court properly dismissed

                                          2
Griffin’s § 1983 claim as the incorrect vehicle for a challenge to his conviction

and sentence. See Heck, 512 U.S. at 481, 487, 114 S.Ct. at 2369, 2372.

Accordingly, we affirm the dismissal of Griffin’s complaint.

      AFFIRMED.




                                          3